PER CURIAM.
The only issue presented for review here is whether the circumstances were sufficient to justify the police officer’s actions in detaining the appellant and requiring her to produce her motor vehicle registration, based upon a “founded suspicion.” We think they were not and reverse, on the authority of Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979); State v. Beja, 451 So.2d 882 (Fla. 4th DCA 1984); State v. Stevens, 354 So.2d 1244 (Fla. 4th DCA 1978).
HERSEY, HURLEY and BARKETT, JJ., concur.